DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4, 7-8, 10-11, 13-18, 20, 23-24, 26, 34-35, and 39 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: In the closest prior art, Palti (US 8715203) discloses an assembly (Abstract; Fig. 5), comprising: at least one electrode (Fig. 50, electrode 50); a polymerized conductive hydrogel (52) for placement between the at least one electrode and a patient's skin, the polymerized hydrogel having a first surface and a second surface (Fig. 5, polymerize hydrogel 52 has top and bottom sides), wherein the first surface of the polymerized hydrogel adheres to a surface of the at least one electrode and the second surface of the polymerized hydrogel is for application to a patient's skin (Fig. 5, 52 adheres to electrode 50; col. 3, ll. 28-49).
Palti does not disclose a liquid conductive hydrogel disposed on at least a portion of the second surface of the polymerized hydrogel. Although Del Rossi (US 2019/0160281) teaches that electric fields can be extended through a semi-liquid hydrogel with low-viscosity such as an ointment or cellular culture medium (Para. 64) in bioelectric devices (Abstract), the prior art as a whole does not teach or suggest disposing a liquid conductive hydrogel on at least a portion of a skin-facing surface of a polymerized hydrogel. As such, the claimed invention as a whole is novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shoemaker, II (US 5974344) discloses a wound care electrode include an electrically conductive 	gel layer (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792